CARPENTER, J.
This action was brought by the plaintiff against the defendant company to recover for personal injuries which she- sustained by reason of falling from an electric car on Broad Street in the City of Providence. The case was tried before a jury and the jury returned a verdict for the plaintiff for the sum of $175.07, whereupon the defendant filed a motion for a new trial, alleging the usual grounds.
It appeared from the evidence that the plaintiff was a passenger on a so-called one man car going from Providence in the direction of Warwick, and that she signaled the motorman to stop the car. The car was stopped. Plaintiff walked along the car and made some mistake in paying her fare. This apparently vexed the motorman and, while she was alighting, he momentarily released the brake, causing the car to lurch, which lurching caused plaintiff to fall.
The Court feels that justice has been done in this case and the motion for a new trial is denied.